Exhibit 10.1

      (PEERLESS MFG.CO. LOGO) [c17938c1793800.gif]   Corporate Headquarters

14651 North Dallas Parkway
Suite 500
Dallas, TX 75254

Telephone 214-357-6181
FAX 214-351-0194
www.peerlessmfg.com

May 24, 2011
Mr. Henry Schopfer, III
4503 Briargrove Lane
Dallas, Texas 75287

Re:  
Separation Agreement (this “Agreement”) by and between Peerless Mfg. Co. and
Mr. Henry Schopfer, III (“you”)

Dear Henry:
As you are aware, you will separate from your employment relationship with
Peerless Mfg. Co. (“Peerless” or the “Company”) on April 22, 2011. To aid you in
your transition to your next employment opportunity, Peerless hereby offers you
the following separation package, in exchange for your agreement to the terms
and conditions set forth below:
1. You will receive a total gross amount of $128,750.05 (the “Separation
Payment”) which amount is equal to six months of your base salary. The
Separation Payment shall be paid to you in a lump sum on the business day
following the expiration of the Revocation Period as described below (the
“Payout Date”). The Separation Payment will be subject to such deductions and
withholdings as may be required by law. You hereby acknowledge that the
Separation Payment is a sum to which you are not otherwise entitled.
2. Your medical/dental benefits have ceased as of April 30, 2011. All other
employee benefits will cease as of the Separation Date. However, this provision
will not affect any vested rights you may have in any Peerless retirement or
savings plans in which you were participating as of the Separation Date. If you
have any questions regarding this Agreement or the compensation or benefits due
you hereunder, you will only communicate with Mike McGee at 214-353-5520.
3. You shall be eligible to continue the medical coverage in which you and your
dependents currently participate to the extent of current coverage, pursuant to
applicable federal COBRA regulations and/or applicable medical continuation
coverage authorized by the State of Texas. You will be responsible for any and
all COBRA premiums. The company will issue you a lump sum check for $6,199.56
which represents 6 months of COBRA premiums. The check will be issued on the
Payout Date. The COBRA check will be subject to such deductions and withholdings
as may be required by law. You hereby acknowledge that the COBRA payment is a
sum to which you are not otherwise entitled.
4. You have been paid within 6 days of your separation date for granted, unused
PTO (Paid time off) equal to 154 hours.

          (ALCO PRODUCTS LOGO) [c17938c1793801.gif]   (BURGESS-MANNING LOGO)
[c17938c1793802.gif]   (BOS-HATTEN LOGO) [c17938c1793803.gif]

 

 



--------------------------------------------------------------------------------



 



      (PEERLESS MFG.CO. LOGO) [c17938c1793800.gif]   Corporate Headquarters

14651 North Dallas Parkway
Suite 500
Dallas, TX 75254

Telephone 214-357-6181
FAX 214-351-0194
www.peerlessmfg.com

5. Any company stock currently vested and/or which would normally vest by
July 18, 2011 will be permitted to vest in accordance with its regular vesting
schedule. Therefore, you will be entitled to the following amounts of vested
restricted stock on the vesting dates as set forth below:

          Date of Vesting   Amount of Restricted Stock  
July 1, 2011
    1,771  
July 9, 2011
    2,861  
July 11, 2011
    4,172  
July 17,2011
    845  

The company stock will be issued to you as soon as possible following the
applicable vesting date; provided that the stock payment will be subject to such
deductions and withholdings as may be required by law and you will be
responsible for paying all taxes owed on the restricted stock at the time of
vesting, as indicated by Peerless. You agree that Peerless is under no
obligation to transfer your shares of restricted stock to you until it has
received payment from you for the applicable tax withholding due; provided that
Peerless agrees you may be permitted to sell enough shares of restricted stock
immediately following the applicable vesting date to generate proceeds to pay
the withholding tax due. You hereby acknowledge that the stock payment is a sum
to which you are not otherwise entitled. All other grants of restricted stock
that are not vested by July 18, 2011 are hereby forfeited. You further agree, as
a condition to receiving the vested restricted stock as set forth above, to
cooperate with the Company and to provide assistance in any business or legal
related activities. Notwithstanding the foregoing, the Company agrees that all
such requests for assistance will be reasonable in time and scope and will not
be unduly burdensome.
6. Peerless will provide you with a neutral employment reference, provided you
direct all future potential employers to Mike McGee.
7. You, for yourself and your heirs, hereby release Peerless, any subsidiary,
affiliate, or related business entities and their respective partners,
shareholders, directors, officers, employees and independent contractors (the
“Released Parties”) from all claims that you have or had, related to your
employment with Peerless and/or your separation from such employment, including
but not limited to any claims you may have based upon federal, state or
municipal law or regulation, including but not limited to the Age Discrimination
in Employment Act of 1967 (the “ADEA”) and/or in contract, tort, common law or
other theories of recovery. This release provision will not apply to the terms
and conditions of this Agreement. Notwithstanding the foregoing, by signing this
Agreement, you are not releasing any right to enforce this Agreement or any
right or claim that may arise under the ADEA after the date that this Agreement
is executed.
8. You will not bring any causes of action against the Released Parties relating
to your employment by, or separation from, Peerless, nor will you allow any such
causes of action to be brought on your behalf.
9. You hereby acknowledge that the Separation Payment amount contained in
Paragraph 1 of this Agreement does not constitute an “exit incentive or other
employment termination program offered to a group or class of employees” within
the meaning of federal law.
10. You represent that you have returned to Mike McGee all items in your
possession or under your control belonging to Peerless or to its clients,
including, but not limited to (i) any equipment or personal property and
(ii) all written or electronic material. You also shall not disclose to anyone
nor utilize for your own purposes any confidential and proprietary business
information belonging to Peerless.

          (ALCO PRODUCTS LOGO) [c17938c1793801.gif]   (BURGESS-MANNING LOGO)
[c17938c1793802.gif]   (BOS-HATTEN LOGO) [c17938c1793803.gif]

 

 



--------------------------------------------------------------------------------



 



      (PEERLESS MFG.CO. LOGO) [c17938c1793800.gif]   Corporate Headquarters

14651 North Dallas Parkway
Suite 500
Dallas, TX 75254

Telephone 214-357-6181
FAX 214-351-0194
www.peerlessmfg.com

11. The furnishing of money under this Agreement will not be deemed to be an
admission of wrongdoing or liability by Peerless.
12. You will not in the future disparage the reputation or business acumen of
any of the Released Parties.
13. You will not apply for employment with Peerless in the future, and you
recognize that Peerless has no obligation to employ you in the future.
14. If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal, invalid, or unenforceable under law, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement.
Both you and Peerless acknowledge the following:
15. THIS AGREEMENT IS GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.
16. This Agreement sets forth the entire agreement between you and Peerless
related to your employment and the voluntary termination of the employment
relationship.
17. By signing below, you expressly covenant and warrant that (i) you personally
have read this Agreement; (ii) you fully understand the contents of this
Agreement; (iii) you have been advised in writing to consult with an attorney
prior to executing this Agreement; (iv) Peerless has given you the option of
considering this Agreement, prior to your executing it, for a period of at least
twenty-one (21) days; (v) you have freely and voluntarily entered into this
Agreement; and (vi) the enhanced separation benefit package contained in the
Agreement does not constitute an “exit incentive or other employment termination
program offered to a group or class of employees” within the meaning of federal
law.
18. In accordance with the ADEA, you shall be allowed a seven (7) day period
following the date of your signature to revoke this Agreement (the “Revocation
Period”). This Agreement shall not become effective or enforceable by either
Peerless or you until the first business day following the expiration of the
Revocation Period. If you wish to revoke this Agreement, you must deliver a
written statement of revocation to Mike McGee before the revocation period
expires. If you agree with the terms and conditions of this Agreement, please
sign in the appropriate space below, and return the enclosed copy of the
Agreement to Mike McGee no later than close of business on May 31, 2011.

          (ALCO PRODUCTS LOGO) [c17938c1793801.gif]   (BURGESS-MANNING LOGO)
[c17938c1793802.gif]   (BOS-HATTEN LOGO) [c17938c1793803.gif]

 

 



--------------------------------------------------------------------------------



 



      (PEERLESS MFG.CO. LOGO) [c17938c1793800.gif]   Corporate Headquarters

14651 North Dallas Parkway
Suite 500
Dallas, TX 75254

Telephone 214-357-6181
FAX 214-351-0194
www.peerlessmfg.com

            Sincerely,

Peerless Mfg. Co.
      By:   /s/ Peter Burlage       Peter J. Burlage        President and Chief
Executive Officer   

ACCEPTED AND AGREED:

     
/s/ Henry Schopfer 
 
Henry Schopfer, III
   

May 25, 2011
 
(Date)
   

          (ALCO PRODUCTS LOGO) [c17938c1793801.gif]   (BURGESS-MANNING LOGO)
[c17938c1793802.gif]   (BOS-HATTEN LOGO) [c17938c1793803.gif]

 

 